Citation Nr: 1145050	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder, to include secondary to sarcoidosis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder, to include secondary to sarcoidosis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for impotence, to include secondary to hypopituitarism and/or sarcoidosis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral lower extremity disorder (claimed as a thigh muscle disorder, tight hamstrings), to include secondary to sarcoidosis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to an earlier effective date prior to July 31, 2000 for the grant of entitlement to service connection for liver damage.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to an earlier effective date prior to July 31, 2000 for the grant of entitlement to service connection for hypopituitarism.

7.  Entitlement to an earlier effective date prior to April 12, 2000 for the grant of entitlement to service connection for left total monoarticular arthritis (left great toe arthritis).

8.  Entitlement to an initial evaluation in excess of 10 percent for right hand sarcoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A June 2011 rating decision granted entitlement to service connection for right hand sarcoid arthritis, and assigned an initial 10 percent evaluation, effective July 18, 2008.

The Veteran testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to service connection for a right shoulder disorder, to include as secondary to sarcoidosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral lower extremity disorder, a cervical disorder, and a lumbar disorder, to include as secondary to sarcoidosis; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for impotence, to include as secondary to hypopituitarism and/or sarcoidosis; whether new and material evidence has been submitted to reopen claims of entitlement to an earlier effective date prior to July 31, 2000 for grants of service connection for liver damage and hypopituitarism; and entitlement to an earlier effective date prior to April 12, 2000 for the grant of entitlement to service connection for left total monoarticular arthritis (left great toe arthritis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's right hand sarcoid arthritis is manifested by a limitation of right hand index and long finger motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm. 


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, and no higher, for right hand sarcoid arthritis have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5216, 5228, 5229, 5230 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate his increased initial rating claim, and as warranted by law, affording VA examinations.  Social Security Administration records were not obtained by the VA prior to adjudicating this decision; a discussion addressing this is provided below.  In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  The claimant has been afforded a meaningful opportunity to participate in the adjudication of the claims.  Hence, the case is ready for adjudication.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that, where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's right hand sarcoid arthritis, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Id. at 126.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield , 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

When evaluating a loss motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).

The Veteran's right hand sarcoid arthritis is currently rated under Diagnostic Codes 5009-5002.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5009 is listed as for "other types of Arthritis" and notes that associated disorders should be rated under Diagnostic Code 5002.  

Diagnostic Code 5002 provides ratings for rheumatoid arthritis.  A 20 percent rating is assigned for an active process with one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for an active process with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  

Under Diagnostic Code 5002 chronic residuals of inactive arthritis, such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a ration of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by finds such as swelling, muscle spasm, or satisfactory evidence of painful motion.  NOTE: the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.

The provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5216-5257 provide ratings for ankylosis of the fingers.

The regulation governing the evaluation of ankylosis or limitation of motion of single or multiple digits of the hand provides that if there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  38 C.F.R. § 4.71a, Note 5.

Limitation of motion of certain fingers is addressed in 38 C.F.R. § 4.71a , Diagnostic Codes 5228-5230.  Under Diagnostic Code 5258, a 20 percent rating is in order for a limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is in order where there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5259, limitation of motion of the index finger warrants a 10 percent rating where there is a gap of one inch (2.5 cm.) or more between the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A smaller gap warrants a noncompensable rating.  All other Diagnostic Codes relating to a limitation of motion of the fingers provide for only a noncompensable rating.  38 C.F.R. § 4.71a . 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Factual Background and Analysis

In July 2008, the Veteran submitted a letter from private physician B.B., which stated that the Veteran had arthritis in his right hand that was, "in all likelihood, a sarcoid arthritis."  The RO took this submission as an informal claim of entitlement to service connection for right hand sarcoid arthritis.

The July 2008 letter indicated that radiographs of the Veteran's hands showed "diffuse periarticular demineralization of the metacarpal and proximal IP joints of the right hand."  She also stated the Veteran had "mild synovitis of the hands and wrists and an elevated c-reactive protein," consistent with an inflammatory arthritis.

In October 2008, the Veteran was afforded a VA examination where the examiner noted Dr. B.B.'s findings and stated that "sarcoid is a known cause of arthralgias and arthritis."  The Veteran was right handed, and his "only impairment to function of the right hand is that the grip is...70% of normal."  The Veteran was capable of bringing the fingertips in the palm fully and opposing all fingers fully.  He had mild swelling of the proximal and interphalangeal joints of the right hand.  The appellant reported that the proximal interphalangeal portions of the ring and middle fingers were always achy.  He also indicated that he was in receipt of Social Security Administration benefits due to sarcoid and its complications.  The examiner diagnosed sarcoid arthritis of the right hand, "causing little impairment of dominant hand function."

A December 2008 rating decision granted entitlement to service connection for sarcoid arthritis of the right hand, and assigned an initial noncompensable evaluation effective July 18, 2008.  

In January 2011, the Veteran was afforded an additional VA examination.  He complained of swelling and pain in the proximal interphalangeal joint of the third and fourth fingers of the right hand and sometimes the fifth proximal interphalangeal joint.  He reported occasional flare-ups where the joints would swell and turn purple.  These flare-ups would generally last three days.  His main complaint regarding his right hand was his inability to grip objects.  The Veteran indicated that he was retired and on Social Security disability benefits for his sarcoidosis.  

On physical examination the Veteran had mild effusion over the second and third proximal interphalangeal joints of the right hand.  He had a 5/5 grip strength of the right hand but did not utilize his ring and little fingers when he squeezed.  He was able to flex his four fingers of his right hand and touch the palm with a gap.  The index finger had a 3 centimeter gap, the middle finger had a 4 centimeter gap, the ring finger had a 5 centimeter gap, and the little finger had a 7 centimeter gap.  He was able to flex his four fingers and touch the pads of the four fingers to the tip of his thumb without a gap.  The ranges of motion of the four fingers of this right hand were measured three times with a goniometer.  The distal interphalangeal of the index finger showed zero degrees of flexion, the middle and ring fingers showed 0 to 10 degrees flexion, and the little finger showed zero degrees of flexion.  Regarding the range of proximal interphalangeal joint motion, the index finger could flex zero to 30 degrees, the middle finger could flex zero to 20 degrees, the ring finger could flex zero to 30 degrees, and the little finger could flex zero to 30 degrees.  He had full extension of all joints, and his range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive testing.

In August 2011, the Veteran testified at a Board hearing that his sarcoid arthritis had progressively worsened over the years.  He described his main difficulty with his right hand as an inability to grip objects, and that his joints would swell.  His representative asked him if temperature, stress, physical activity or overwork would cause his symptoms and the Veteran stated that he had his symptoms "all of the time" and that if he tried "to do too much" his symptoms would increase.  When asked when he was last treated for his right hand sarcoid arthritis, the Veteran indicated it had been roughly a year since he sought treatment.

In this case the Veteran stated in the January 2011 VA examination that he occasionally has flare-ups where his joints will turn purple and swell, he also testified in August 2011 that he had not sought treatment for his right hand sarcoid arthritis in roughly one year and that his symptoms were constant.  

The July 2008 letter from Dr. B.B. indicated that she diagnosed the Veteran with sarcoid arthritis based upon his previous diagnosis of sarcoidosis (from lung biopsy) and a negative serology for rheumatoid arthritis.  Providing the Veteran the benefit of the doubt that this diagnosis is "well-established," the additional evidence of record does not demonstrate that the Veteran suffered from one or two exacerbations in 2010.  The July 2008 letter indicated that the Veteran had sought treatment from Dr. B.B. in April 2008, with the inclusion of prescription Methotrexate for sarcoid arthritis in May 2008.  The Board will consider this treatment to be an exacerbation, and thus the Veteran is entitled to a 20 percent rating under Diagnostic Code 5002.  

Despite the Veteran's main complaint being an inability to grip objects, he has not sought treatment for his right hand in the past year.  There is no clinical evidence showing a definite impairment of health or incapacitating exacerbations.  Hence, the next higher evaluation of 40 percent under Diagnostic Code 5002 is not warranted.

Rating right hand sarcoid arthritis under limitation of motion Diagnostic Codes would not afford him a higher evaluation.  He meets the criteria for a 10 percent rating under Diagnostic Code 5229 for limitation of motion of both the index and long fingers.  He does not meet the criteria for a compensable rating for his thumb, and there is no compensable rating available for middle and ring fingers.  Combining the two 10 percent ratings (as indicated under Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand) under 38 C.F.R. § 4.25 (Combined ratings table) results in a 20 percent evaluation.  The Veteran does not have ankylosis of the joints of his fingers, and thus those evaluations are not applicable.

Diagnostic Code 5002 indicates that ratings for the active process may not be combined with the residual ratings for limitation of motion or ankylosis.  As the evidence regarding limitation of motion is more firm than the evidence of exacerbations (as the Veteran has not sought treatment within the last year), the Veteran's right hand sarcoid arthritis warrants a 20 percent evaluation, and no higher, for the entire time on appeal based upon a combined evaluation of limitation of motion of his individual digits of the right hand.

While the Veteran is competent to assert that he is more severely disabled than currently evaluated, the Board concludes that the observations of skilled professionals are more probative to the determination of his actual degree of impairment.  There is no indication based upon a comprehensive review of the record that any higher alternative, staged, or separate ratings are warranted.  

Finally, considering DeLuca v. Brown, 8 Vet. App. 202   (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), the evidence of record does not establish that the Veteran has pain, fatigability, incoordination, and other such symptoms that are not contemplated by the current 20 percent evaluation. 

As noted above, the Veteran indicated that he was receiving Social Security disability benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Here, the Veteran indicated that he was receiving Social Security for sarcoidosis.  Additionally, the claims file contains some limited Social Security records, and the Veteran received Social Security disability benefits beginning roughly in 2003/2004, prior to the date of entitlement to service connection for his right hand sarcoid arthritis.  Hence, any treatment records contained in the Social Security records would pre-date July 2008 and not provide pertinent information regarding this disorder since July 2008.  In short, Social Security records from 2003 and prior would not contain relevant treatment records in determining the appropriate rating on appeal.  Thus, the Veteran is not prejudiced by the Board rendering its current decision without review of these records.

There is no evidence of any unusual or exceptional circumstances related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The disability is adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  The Veteran has not been hospitalized for his right hand sarcoid arthritis, and he neither takes regular mediation for his right hand nor seeks regular treatment for it.  While the Veteran has been unemployed for several years, he is receiving Social Security benefits for his sarcoidosis and the VA examiners have indicated that his right hand causes "little impairment of dominant hand function."  Hence, there is no evidence of entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  38 U.S.C.A. § 5107


ORDER

Entitlement to an initial rating of 20 percent, and no higher, for right hand sarcoid arthritis is granted.

REMAND

Regarding the remaining issues on appeal, the Board finds that remand is necessary so that the RO may first address the Veteran's August 2011 claims that earlier decisions were clearly and unmistakably erroneous.

During his August 2011 Board hearing, while providing testimony regarding the issues presented, the undersigned discerned that the Veteran's arguments were not that he had supplied new and material evidence and his claims should be reopened.  Rather the appellant argued that evidence supplied in the 1980s was sufficient to award service connection in 1987 and 1995.  The Veteran stated that the evidence he had submitted in recent years was the same exact evidence he had submitted in the 1980s and 1990s, and that he should not have been denied service connection in 1987 and 1995.  When asked whether the Veteran was seeking to show that clear and unmistakable errors had been committed in prior denials, the appellant indicated that, in fact, he had been attempting to file claims alleging clear and unmistakable errors.  

The Veteran went on to argue that the VA committed clear and unmistakable errors when: (1) it did not grant service connection for the remaining disorders on appeal when it initially addressed his claim for entitlement to service connection for sarcoidosis in an October 1984 rating decision; (2) or, in the alternative, when it did not grant service connection in December 1987 and September 1995 rating decisions.  By way of history, in a December 1987 rating decision, the RO denied service connection for liver disease, impotence, lumbosacral strain, tight hamstrings and a cervical spine disorder.  The September 1995 rating decision denied entitlement to entitlement to service connection for the left great toe.  

The United States Court of Appeals for Veterans Claims held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that, the statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

At this point in time the Board does not have appellate jurisdiction over the August 2011 claims that prior rating decisions were clearly and unmistakably erroneous because the RO/AMC has yet to address those issues in the first instance.  As the inextricably intertwined claims pertaining to clear and unmistakable error must be remanded, appellate consideration of the remaining issues on appeal must be deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Thus, on remand, the RO/AMC should first address: (1) whether the October 1984 rating decision contained clear and unmistakable error in denying entitlement to service connection sub silentio for lumbar spine disorder, cervical spine disorder, liver damage, and hypopituitarism; (2) whether the December 1987 rating decision contained clear and unmistakable error in denying entitlement to service connection for liver damage, impotence, lumbar spine disorder, cervical spine disorder, and a bilateral lower extremity disorder; and (3) whether the September 1995 rating decision contained clear and unmistakable error in denying entitlement to service connection for a left great toe disorder.  After addressing the claims concerning allegations of clear and unmistakable error, the RO/AMC must then readjudicate the new and material evidence and earlier effective date claims.  

The Board takes this opportunity to note that a September 2006 Board decision denied entitlement to an earlier effective date for liver damage and hypopituitarism.  As that decision was not appealed it is final.  38 U.S.C.A. § 7104 (West 2002).  In any supplemental statement of the case (if applicable) the RO/AMC should not address earlier effective date claims for liver damage and hypopituitarism on the merits.

As noted, the Veteran is in receipt of Social Security disability compensation, and the claims file does not contain all of those records.  While these records were not pertinent to his increased rating claim, they may contain older treatment records which could pertain to remanded claims.  On remand, the RO/AMC should obtain and associate with the claims file a copy of his Social Security disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must first adjudicate whether the October 1984, December 1987 and September 1995 rating decisions contained clear and unmistakable error in not granting entitlement to service connection for: impotence, a lumbar disorder, a cervical disorder, liver damage, hypopituitarism, left total monoarticular arthritis (left great toe), and a bilateral lower extremity disorder.  The Veteran is hereby notified that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal to any denial by the regional office.

2.  If the claims remain denied, the RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by Social Security and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested. 

3.  After adjudicating any inextricably intertwined claim, and after completing any additional necessary development, the RO/AMC should readjudicate the issues of entitlement to an earlier effective date for service connection for left total monoarticular arthritis, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for: impotence, a lumbar spine disorder, a cervical spine disorder, and a bilateral lower extremity disorder.  It is again noted that the issues of entitlement to an earlier effective date for service connection for liver damage and hypopituitarism were addressed in a September 2006 Board decision.  If any disposition remains unfavorable, the RO/AMC should furnish the Veteran a supplemental statement of the case and afford the applicable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


